Matter of Harmon (2022 NY Slip Op 05423)





Matter of Harmon


2022 NY Slip Op 05423


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


633 CA 22-00330

[*1]IN THE MATTER OF THE ESTATE OF JOHN W. HARMON, DECEASED.  KEVIN C. HARMON, JR., PETITIONER-RESPONDENT; LORAN BETH CARTER, OBJECTANT-APPELLANT.  BRIDGET A. WILLIAMS, GUARDIAN AD LITEM FOR MCKENZIE S., RESPONDENT-RESPONDENT.


GERALD P. GORMAN, ORCHARD PARK, FOR OBJECTANT-APPELLANT.
NANCY J. BIZUB, WEST SENECA, FOR PETITIONER-RESPONDENT.
BRIDGET A. WILLIAMS, BUFFALO, FOR RESPONDENT-RESPONDENT.

	Appeal from an order of the Surrogate's Court, Erie County (Acea M. Mosey, S.), entered August 23, 2021. The order, inter alia, granted petitioner's motion for summary judgment dismissing the objections to probate of decedent's will. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 29, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court